65893: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 65893


Short Caption:MCCAULEY VS. ANPACClassification:Civil Appeal - General - Other


Lower Court Case(s):Carson City - First Judicial District - 13 OC 00157 1BCase Status:Disposition Filed/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:06/25/2014 / Chubb, JanetSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


AppellantJanice McCauleyAngela D. Bullentini
							(Kilpatrick, Adler & Bullentini)
						Charles M. Kilpatrick
							(Kilpatrick, Adler & Bullentini)
						


RespondentAmerican National Property and Casualty CompaniesDouglas R. Brown
							(Lemons, Grundy & Eisenberg)
						Richard G. Verlander
							(Lemons, Grundy & Eisenberg)
						


RespondentANPACDouglas R. Brown
							(Lemons, Grundy & Eisenberg)
						Richard G. Verlander
							(Lemons, Grundy & Eisenberg)
						



14-39518: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


06/19/2014Filing FeeFiling Fee Paid. $250.00 from Charles M. Kilpatrick, Angela D. Bullentini.  Check no. 19080.


06/19/2014Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)14-20215




06/19/2014Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.14-20217




06/20/2014Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.14-20438




06/24/2014Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.14-20754




06/25/2014Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Janet Chubb.14-20830




07/10/2014Notice of Appeal DocumentsFiled Copy of District Court Docket Entries14-22367




07/14/2014Docketing StatementFiled Docketing Statement Civil Appeals.14-22779




07/23/2014Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for August 14, 2014 at 2:00.14-23943




08/19/2014Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.14-27201




08/25/2014Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant: 15 days transcript request; 90 days opening brief and appendix.14-28075




09/02/2014Transcript RequestFiled Certificate of No Transcript Request.14-28794




11/25/2014Notice/IncomingFiled Notice of Withdrawal of Appeal.14-38724




12/04/2014Order/DispositionalFiled Order Dismissing Appeal.  Cause appearing, appellant's motion for a voluntary dismissal of this appeal is granted.  "This appeal is dismissed."  Case Closed/No Remittitur Issued.14-39518